Appeals (1) from a decision of the State Industrial Commissioner, filed October 5, 1942, awarding compensation to claimant and continuing the case, and (2) from an award of the Workmen’s Compensation Board, filed November 5, 1945, awarding compensation to claimant and continuing the- ease. The appeals bring up for review an interlocutory decision of the State Industrial Board filed July 24,1942, which reversed a previous finding of a referee that the policy of insurance issued to the employer did not cover the accident.
Award affirmed, with costs to 'the Workmen’s Compensation Board.